UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30, 2010 ART’S-WAY MANUFACTURING CO., INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-05131 42-0920725 (Commission File Number) (IRS Employer Identification No.) 5556 Highway 9 Armstrong, Iowa 50514 (Address of Principal Executive Offices)(Zip Code) (712) 864-3131 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 30, 2010, Amber Murra resigned as principal accounting officer of Art’s-Way Manufacturing Co., Inc. (the “Company”), effective December 31, 2010. Carrie Majeski, the Company’s current president, chief executive officer and principal financial officer, will serve as interim principal accounting officer. The terms of Ms. Majeski’s current employment arrangement have not changed. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ART’S-WAY MANUFACTURING CO., INC. Dated:December 3, 2010 By: Carrie L. Majeski Carrie L. Majeski President and Chief Executive Officer
